DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alhathal et al (US 2020/0015736). This prior art has priority back to 7/6/2017, which predates applicant’s support for the claimed subject matter, which appears to be in the instant CIP filed 7/12/2019).



2. The method of claim 1, wherein the executable control is executable by a processor of the exercise machine, in response to an input received via the executable control, to modify a parameter of the exercise machine ([0026], light turning red or green based on whether or not a user is meeting a target; [0060]-[0061] discusses modification of range of motion).

3. The method of claim 2, wherein the parameter comprises at least one of: a speed of a belt associated with a deck of the exercise machine, a resistance of the belt, and an incline of the deck (deck incline/range of motion relative to a floor (a type of deck) discussed in [0060]-[0061]; applicant has not specified that a belt is required for this option).

4. The method of claim 1, wherein generating the video file comprises linking the executable control to the part of the video file corresponding to the timestamp, and wherein providing the video file comprises providing the video file to a plurality of exercise machines via the network (second users as discussed in [0028]).

5. The method of claim 1, further comprising identifying the performance command via natural language processing of the audio content (as best understood, this is required in order for the processor to assign timestamps as discussed in [0020]-[0028]).

Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. 

Applicant has argued the following features are not taught by Alhathal: 
a) "capturing audio content and video content of an instructor performing an exercise class; identifying a performance command included in the audio content, the performance command being uttered by the instructor during the exercise class;"
b) "generating an executable control corresponding to the performance command;" and
c) "generating a video file comprising the audio content, the video content, and the executable control."

The Office disagrees. Applicant has taken a narrow view of the instant claims. In the prior action, the office cited support for these limitations at least in paragraphs 22-28 and 60-61 of the Alhathal prior art. 

Regarding: 

a) "capturing audio content and video content of an instructor performing an exercise class; identifying a performance command included in the audio content, the performance command being uttered by the instructor during the exercise class;"
The Office asserts that applicant has not distinguished between user and instructor. Indeed, the user of the prior art device could be an instructor. As discussed in [0022], the prior art device records video of the user, audio of the user, and other data (called streams of parameters) pertaining to the user during an exercise session and assigns timestamps to them. Any of this data (including audio data) can be used as “commands” to guide a user during subsequent exercise by comparing the user’s actual performance to the “commanded” performance (see [0026]). 

b) "generating an executable control corresponding to the performance command” and c) "generating a video file comprising the audio content, the video content, and the executable control."
The Office asserts that [0060] discusses modifying target parameter values via a software-generated GUI. The target parameters that the GUI (executable control) is based on come from the video content and thus correspond to the data/performance commands. Further, the file/data generated contains all of the parameters (including video and audio content) and information necessary to generate the GUI/executable controls, meeting the claimed limitations. 

Applicant is encouraged to request an interview with the examiner to discuss this application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784